Citation Nr: 1745765	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  05-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1967 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In September 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  By letter dated in October 2011, the Veteran was advised that the Veterans Law Judge who had conducted his September 2006 hearing was no longer with the Board and was provided an opportunity for another hearing, which the Veteran indicated he desired in a November 2011 response.  In September 2012, the Veteran testified at a video conference hearing before the undersigned  Veterans Law Judge.  In November 2012 and January 2014, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  When resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's PTSD and mood disorder, to include depression, were caused or aggravated by his service.

2.  The Veteran's cognitive disorder was not caused or aggravated by his service.

3.  The Veteran's contended residuals of head trauma were not caused or aggravated by his service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD with a mood disorder, to include depression, have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for cognitive disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for contended residuals of a head injury have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a)-including psychosis-service connection may also be established by showing continuity of symptoms.  38 C.F.R. §  3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). 

Acquired Psychiatric Disorder

The Veteran contends that he suffers from PTSD that was caused or aggravated by a number of service stressors, mainly as due to witnessing severe injuries and deaths of fellow servicemen who were hit by mines along the Korean demilitarized zone (DMZ) in 1968.

In October 2016, the Joint Services Records Research Center confirmed that in the Veteran's unit, the 2nd Engineer Battalion, for 1968, four men from Company C received injuries clearing minefields, and two were permanently disabled.  Because these events mirror the Veteran's report of service stressors, the Board finds that his reported service stressors have been adequately verified.

The Veteran has submitted numerous private medical opinions supporting his contention that he currently suffers from PTSD that was caused by the above service stressors.  The Veteran's private mental health treatment providers, Dr. T, and Dr. S., have sent in numerous statements that the Veteran suffers from severe PTSD and a depressive disorder that was caused by his service experiences.  In December 2013, Dr. T. explained that the Veteran's unresolved traumatic experiences suffered while in service have caused him to experience anxiety, flashbacks, frequent nightmares, social isolation, irritability, hypervigilence, and difficulty concentrating.  In January 2014, Dr. S., stated that the Veteran suffered from PTSD symptoms following discharge from service related to his service stressors, to include intrusive memories, agitation, nightmares, and flashbacks.  

Then, in August 2017, the Veteran submitted a more thorough psychological assessment completed by a different private physician, at which time the Veteran described in detail his service stressors, to include witnessing numerous people being blown up by landmines.  He also reported feeling like he was under constant threat while in Korea and was unsure if he would make it safely back home.  He reported difficulty coping upon his return from Korea for which he had turned to alcohol for support.  The physician completed numerous psychiatric tests on the Veteran, and determined that he met the criteria for a diagnosis of PTSD, as well as depression, based upon his service experiences, resulting in flashbacks, nightmares, and hypervigilence.

The Board notes that the private positive nexus opinions are inconsistent with the VA examination opinions that found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the Board finds that the private psychiatric assessments bear more probative weight, as the majority of these physicians had an ongoing treatment relationship with the Veteran and thus based these opinions on a more thorough knowledge of the Veteran's ongoing psychiatric functioning and struggles.  Moreover the VA examination opinions conflict with the VA records, which also document diagnoses of PTSD.  For example, in May 2013, the VA examiner determined that the Veteran did not experience symptoms of hyperarousal or avoidance and thus did not meet the criteria for PTSD.  However, an April 2012 VA counseling record, which demonstrates a diagnosis of PTSD, lists as symptoms avoidance of crowds as well as three to four nightmares per week in which he awoke screaming. He reported constant anxiety and irritability.  In February 2017, the same VA examiner reviewed the record once more, and determined that the Veteran did not meet the criteria for PTSD.  Such appears to be based upon the fact that the Veteran did not report service stressors in his initial counseling at the VA following an airplane crash in 1995,  and that in 2002, he reported PTSD symptoms related to that crash only.  However, a review of the records reflects that in March 2002, when the Veteran was diagnosed with PTSD, he did report his service stressors to include servicemen who were injured or killed clearing out landmines.  The examiner at the time noted that it was not surprising that the Veteran's recent airplane crash had triggered his PTSD symptoms.  The examiner noted that the Veteran's daughters could not understand the Veteran's chronic pain and PTSD from what "most people consider a non-combat situation at DMZ in Korea and plane crash in 1995."  Here again the treatment records do not comport with the VA opinions of record, as the VA examination opinions relate the Veteran's mood disorder to the 1995 crash only, whereas the Veteran's initial diagnosis of PTSD considered both his service experiences and his airplane crash.  

The Board notes that there is debate within the record as to whether the Veteran meets the criteria for a diagnosis of PTSD.  A May 2011 VA Outside Medical Opinion found that the Veteran did not meet Criterion C or F for PTSD.  However, this finding again contradicts the private and VA treatment records, which demonstrate findings of "severe PTSD" based, in part, on consistent avoidance of crowds reminding the Veteran of his service.  Also of note is that the May 2011 opinion was made prior to the Veteran's service stressors were verified, thus it is of less probative value.

When reviewing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran suffers from PTSD that was caused by his service, as there exists competent and credible evidence on either side of this debate.  However, for the reasons described above, the Board places greater probative weight on the private opinions finding in favor of the Veteran's claim.  When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PTSD and a mood disorder, to include depression, is warranted.

Cognitive Disorder and Residuals of a Head Injury

However, the Board finds that service connection for a cognitive disorder, and the related claim for service connection for the residuals of a head injury, is not warranted.  Significantly, the Veteran's reported service injuries to his head have not been verified on any account.

In that regard, the Veteran has stated that his head injury occurred around June 1968 at Freedom Village, Korea, DMZ, when he was applying chemical pesticides.  He reported that he was working with a bulldozer when he was hit in the head, neck and arm area by the gun turret on a military vehicle in the area.  He woke up covered in blood in the 2/23rd Infantry Dispensary, Korea.  From that day on he has had major headaches and migraines and cannot move his neck easily.  He stated he was prescribed a "c-spine brace, told not to wear a helmet, and put to light duty working in a tool shed." 

The Veteran's service treatment records actually demonstrate that the Veteran was seen in June 1968 at the 2/23rd dispensary with complaints of neck pain.  This treatment record (and those for several months thereafter) indicates, however, that his neck pain was a continuation of the neck pain for which he had previously been treated before going to Korea (based on the history set forth of the Veteran being hit in the head by "poles" and the report that he has received physical therapy previously).  In other words, his neck pain was from the pre-service injury to the head in July 1967 when he was hit in the forehead by a tent pole.  There is no indication in the records that the Veteran sustained an injury like he describes or that he was brought into the dispensary on an emergent basis unconscious and bloody.  The Board finds that there is no indication that any medical records may be missing such that further efforts to obtain medical records would be necessary.  In addition, the Veteran has submitted other statements to the effect that he was treated for four months and was placed on light duty, which is the exact time frame of treatment seen in the service treatment records (from June to October of 1968) along with temporary profiles for light duty and not to wear a helmet from August to October of 1968.  The Board further notes the Veteran has also stated he was hospitalized for several days at the dispensary.  The service treatment records show that the Veteran was hospitalized at the dispensary in December 1968 for approximately a week due to influenza.  Consequently, the Board finds that there is no evidence to support the Veteran's claimed injury and, in fact, the contemporaneous medical evidence is contrary to his report of an injury.  In that regard, the National Personnel Records Center confirmed in March 2016 that there were no other inpatient records for the Veteran for a head injury at the reported hospital in Inchon, Korea.

The Board notes that the Veteran has described the above head injury with consistency to his VA and private treatment providers.  However, unlike his verified PTSD stressors, the evidence in this case strongly contradicts the Veteran's lay reports of injury in service.  In fact, the service treatment records weigh heavily against the Veteran's assertions of head injury, such that the credibility of his statements is called into question.  That being the case, the private treatment records that relay the Veteran's report of head injury and related cognitive impairment are also less probative, as they are based solely on the Veteran's less than credible statements, rather than a review of the service records.  

The VA examinations obtained as to the issue of the Veteran's cognitive disorder are given the highest probative weight, as they note the inconsistency between the Veteran's report of injury and the documentation in the service records.  In March 2013, the VA examiner noted that the Veteran functioned well until the 1995 plane crash, as was self-reported by him in the VA treatment records.  There was no clear history of cognitive problems prior to the plane crash.  Thus, it was clear that the Veteran's cognitive disorder was due to the plane crash.  In April 2013, a VA examiner stated that, if the Veteran's report of service injury were correct, then such would be consistent with a traumatic brain injury.  However, as described above, the assertions of service injury have been found to be less than credible.  In January 2017, the 2013 VA examiner changed his conclusion to a finding that it was less likely than not that current residuals of a head injury were caused or aggravated by the Veteran's service.  The examiner explained that since the Veteran's reported in-service head injuries could not be verified, it would follow that he did not have a traumatic brain injury, or residuals thereof, stemming from service.  The service records and post-service treatment records confirmed that finding.  The first indication of cognitive difficulties was not until after the Veteran suffered a head injury during the above-mentioned 1995 airplane crash.

Thus, based upon the credible and competent medical evidence of record, to include the service treatment records, post-service treatment records, and competent VA opinions, the Board finds that the evidence weighs against the Veteran's lay reports of a head injury and/or related cognitive disorder stemming from service.  His reports of such, as well as the treatment records that relied on those reports, do not otherwise allow the claim to prevail.  

The Veteran has not contended that a pre-service injury was aggravated by service.  Rather, he contends that he suffered a head injury in service that resulted in headaches and a cognitive disorder.  However, as described above, the service records have shown that contention to be entirely inconsistent with the record.  In that regard, the Board finds that the Veteran was noted to be of sound condition upon entry into service with regard to his head and cognition.  The records do not support the theory that he currently suffers from residuals of a head injury or a cognitive disorder that was caused or aggravated by his service.  The Board notes that the Veteran's primary symptom reported is that of headaches, and that he has since been awarded service connection for headaches stemming from his also already service-connected cervical spine disability.

Accordingly, the Board finds that service connection for residuals of head trauma in service, and a related cognitive disorder, must be denied.  


ORDER

Service connection for PTSD and a mood disorder, to include depression, is granted.

Service connection for a cognitive disorder is denied.

Service connection for residuals of a head injury is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


